DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Argument
This office action is in response to amendment filed 03/24/2021. Claims 2-25 are pending.
Applicant’s remarks have been fully considered but they are unpersuasive.
Regarding the Rejection of Claims Under § 101, Applicant argues that “the entirety of the claim is directed to the practical application of performing garbage collection”. Applicant further cites the example of injection molding on page 18 of the USPTO's Appendix 1 to the October 2019 Update on Subject Matter Eligibility Life Sciences & Data Processing Examples. Particularly, Limitation (d) in the example is an additional element, which “specifies that the controller is configured to send control signals instructing the apparatus to open the mold and eject the molded polyurethane from the mold once the polyurethane has reached a target percentage” to control the operation of the injection molding apparatus. The “mathematical element is used to control the injection molding device, the claim is eligible.”
Applicant argues that “entirety of the claim limits this concept to the practical application of performing garbage collection operations” based on the “similarity in form of the present claims and claims identified as eligible by the USPTO.
The examiner respectfully disagrees and submit that:
First, the additional elements in present application (i.e., initiating garbage collection on memory device, receive host write request, performing the host write and garbage collection based on the calculated garbage collection cadence) are recited at a high level of generality. 
Applicant does not explain how the additional element(s), e.g., “performing the host write and garbage collection”, is similar to “send control signals instructing the apparatus to open the mold and eject the molded polyurethane from the mold once the polyurethane has reached a target percentage.”
Second, Applicant further argues that the present claims “use the determined ration of host writes and garbage collections operations to change the behavior of the controller when modifying the underlying memory device”. However, the above limitation is not found in any of the claims.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: See MPEP 2106.03 II. Eligibility step 1.
Claim 2 encompasses a controller for garbage collection on a memory device the controller initiates garbage collection, calculates garbage collection cadence and performs host 
Claim 10 recites a series of steps to initiates garbage collection, calculate garbage collection cadence and perform host writes and garbage collection. Thus, the claim is directed to a process, one of the Four statutory categories (process, machine, manufacture, or composition of matter). 
Claim 18 encompasses a non-transitory machine-readable medium including instructions, when executed, causing a hardware to perform operations … is substantially the same limitations as in claim 1. The claim is directed to a manufacture (an article procedure from materials), which is a statutory category of invention. Note that the term “non-transitory” ensures the claim does not encompass signals and other non-statutory transitory forms of signal transmission.
Step 2A - Prong 1: Regarding Eligibility step 2A. See MPEP 2106.04.11.
Next the claim is analyzed to determine whether it is directed to a judicial exception.
Claim 2 (similarly, claims 10 and 18) recites determine a garbage collection cadence based on a number of logical-to-physical (L2P) data structure regions involved with the portion of the memory device, the garbage collection cadence being a ratio of garbage collection operations to host writes. 
The “determining” steps reciting a mathematical concept because the claim explicitly recites mathematical formula or calculation. Thus, the claim recites a mathematical concept. 
Similarly, the determination of garbage collection cadence in claims 5, 13, & 21 explicitly recites mathematical formula; claims 9, 17 & 25 recite mathematical relationships, i.e., garbage collection cadence defines a maximum number of garbage collection operations to host writes 
Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. 
The claims 2, 10 & 18 recite additional elements: initiating garbage collection on memory device, receive host write request, performing the host write and garbage collection based on the calculated garbage collection cadence.
However, the initiating step, receiving step and performing step are recited at a high level of generality because they are not specific to the invention. Therefore, Applicant’s solutions rely on mathematical formula of calculating garbage collection cadence. 
Accordingly, these additional elements do not integrate the abstract idea (calculating garbage collection cadence using mathematical formula) into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 3-4, 11-12 & 19-20 recite number of L2P regions is determined by a counter structure; claims 6, 14 & 22 recite the memory device is a NAND flash; claims 7, 15 & 23 recite the counter is stored in memory block. 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the initiating step, the receiving step, the performing step are recited at a high level of generality because they are not specific to the invention.
While Applicant’s solutions rely on mathematical concepts is not significant to amount to significantly more than the judicial exception. These claims are not patent eligible. Based on above analysis, and no additional elements that are sufficient to amount to significantly more 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137